Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/07/2021 has been entered.

Response to Amendment
	This Non-final Rejection is in response to Request for Continued Examination (RCE) filed 07/07/2021.
	Claims 1, 11, and 20 are amended.
	Claims 10 & 19 are canceled. 
	Claims 1-9, 11-19, & 20 remain pending.

Response to Arguments
Argument 1, Applicant argues on pg. 10-11 of Applicant Arguments/Remarks Made in an amendment filed 07/07/2021 that Bui does not teach, “and the second client is the recipient of the digital red packet. 
Response to Argument 1, the examiner respectfully disagrees. Bui teaches in para. [0050], that Jack decides to purchase an online gift certificate for Jill, and includes as part of his message to the invited users a link so the invited users, too, can contribute to the gift certificate. Thus, the concept in which a digital red packet [gift certificate] sent from the first client to the second client is interpreted as how an invited user is not only sent a card for to sign but also is sent a gift certificate so that they may contribute to the gift certificate. It is further noted that any user invited to contribute to the gift certificate is still a recipient of the gift certificate as they have received the gift certificate in order to contribute to it. Applicant further argues that, Bui's "invited users" nor Bui's "intended recipient" corresponds to the claimed "second client". The examiner respectfully disagrees. Bui teaches para. [0014], that the sender selects a multiple user option and enters address information for each of the other users the sender wants to invite to sign the card. Thus, the concept of a second client being a recipient of a digital red packet may still be interpreted either as a user who is invited to sign and contribute to the gift certificate, or as the indented user Jill who is the final recipient of the card and gift certificate. 
However, in light of the amendments newly found art (U.S. Patent Publication Application NO. 20160234193 “Chen”) is applied to updated rejections and applicant’s arguments concerning Bui, Glass, and Shao are not relevant. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11-13, 17-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20070226305 “Bui”, further in view of U.S. Patent NO. 10430865 “Glass”, and further in view of U.S. Patent Publication Application NO. 20160234193 “Chen”.
Claim 1:
Bui teaches a data pushing method performed at a server having one or more processors and memory storing a plurality of operations to be executed by the one or (i.e. a user accesses an ecard website via a web browser and browses through a list of topics and cards… an ecard website via a web browser; para. [0016]) to a second client based on a first instruction sent by a first client (i.e. para. [0013], techniques are provided that allow a sender to log onto an ecard website, select an ecard template, and modify the ecard to personalize it for an intended recipient), wherein the social networking application has a (i.e. para. [0050], Jack decides to purchase an online gift certificate for Jill, and includes as part of his message to the invited users a link so the invited users, too, can contribute to the gift certificate) and an instant messaging function (i.e. para. [0015], the sender activates a control that causes the ecard website to send the ecard signed by multiple users to the intended recipient), and the first client is logged in to a first account of the social networking application (i.e. para. [0014], a sender to log onto an ecard website), (i.e. para. [0045], step 210, an ecard selector accesses an ecard website and browses the available ecard templates);	 selecting, by the first client, from the plurality of pieces of theme data, target theme data that is used when the target push data is pushed (i.e. para. [0045-0046], an ecard selector accesses an ecard website and browses the available ecard templates … the ecard selector selects the template ecard and adds personalized touches to the ecard for the intended recipient);	 pushing by the first client, the target push data to the second client (i.e. Fig. 2, at step, 270, the ecard selector submits the completed ecard to the ecard web server, which in turn sends an ecard message to the intended recipient; para. [0057]);	 causing displaying, on the first client, a first target theme page that is obtained after the target push data is pushed when the first instruction of the first client is received (i.e. an ecard selector has filled out the information in a user interface, such as the user interface 100 illustrated in FIG. 1A; para. [0028]);	 and causing displaying a second target theme page corresponding to the first target theme page on the second client after the second client receives the target push data, the first instruction being used for instructing to push the target push data to the second client (i.e. para. [0057-0058], the ecard selector submits the completed ecard to the ecard web server, which in turn sends an ecard message to the intended recipient… he sends the ecard to Jill. Jill upon receipt of the ecard is pleased to have been remembered on her birthday by so many of her friends, and before pushing the target push data to a second client:	 receiving a second setting instruction of the first account through the first client, the second setting instruction being used for instructing to set remark information of the target push data (i.e. para. [0057], “the ecard selector may review, edit, or delete personal messages sent by invited users, review comments directed to the ecard selector, further edit the ecard template, etc… perhaps he adds another photo to the ecard that was uploaded by one of the invited users”, wherein a second setting instruction is equivalent to further adding/editing the card before sending the card to the intended recipient), wherein the pushing the target push data to a second client comprises:	 pushing the target push data, the remark information to the second client (i.e. para. [0058], all the comments and messages made by other users), a digital [gift card] is sent from the first client to the second client, and the second client is the recipient of the digital [gift card] (i.e. para. [0050], Jack decides to purchase an online gift certificate for Jill, and includes as part of his message), and 
	While Bui teaches a first account logged into a social network application having a payment capability, Bui does not explicitly teach,
a third-party payment capability
wherein a payment for the digital red packet is made using the third-party payment capability.
However, Glass teaches
wherein the social networking application (i.e. Col. 6, lines 5-9, In order to invite third parties to contribute to the content of the personalized webpage and/or to make gift purchase selections, a link incorporating the PURL associated with the webpage may be sent to third parties via email, text message, social media or similar means) has a third-party payment capability (i.e. Col 10, lines 58-62 The system interface receives payment information from the organizer such as credit card or other electronic payment information, typically utilizing a payment gateway API (e.g. PayPal.RTM. or Authorize.Net.RTM.) as well as billing and shipping addresses) 
wherein a payment for the digital (i.e. Col. 6, lines 5-9, invite third parties to contribute to the content of the personalized webpage and/or to make gift purchase selections) is made using the third-party payment capability (i.e. Col 10, lines 58-62 The system interface receives payment information from the organizer such as credit card or other electronic payment information, typically utilizing a payment gateway API (e.g. PayPal.RTM. or Authorize.Net.RTM.) as well as billing and shipping addresses).   
. While the combination of Bui-Glass-Chen teach sending of a gift card to a second client, neither Bui nor Glass explicitly teach sending a
digital red packet.
and the second client is logged in to a second account of the social networking application,
However, Chen teaches sending a
Digital red packet (i.e. para. [0065], The user A may enter a red envelope generation interface by triggering a "New Year Red Envelope" text or a corresponding " Red Envelope" pattern)
and the second client is logged in to a second account of the social networking application (i.e. para. [0085, 0095], Figs. 4, 8, & 11, it is noted in S408 that, “the user B can view the fetching password in the display picture that is shared by the user A in the social networking platform”,  Wherein User A sends a password protected Red Envelope to User B via the social network app). 


Claim 2:
Bui, Glass, and Chen teach the method according to claim 1.
Bui further teaches
obtaining a plurality of pieces of theme data (i.e. a user accesses an ecard website via a web browser and browses through a list of topics and cards ; para. [0016]) that is to be selected (i.e. select an ecard template; para. [0013]) when target push data (i.e. the ecard that they want to send; para. [0016]) is pushed (i.e. ecard websites provide means for a user to select a virtual postcard; para. [0001]) comprises: 
causing displaying (i.e. the user interface 100 includes an ecard display area 110; para. [0018]), on the first client (i.e. Fig. 3, computer system 300), an interactive window (i.e. the user interface 100; para. [0018]) used by the first account (i.e. a sender to log onto an ecard website; para. [0013]) , to perform a data exchange event (i.e. the ecard selector creates the list of invited users, at step 240, an invitation message is sent to the list of invited users; para. [0052]);	 receiving a second instruction (i.e. the ecard website provides links to online stores and other retail businesses that allow the ecard selector to link to gifts or gift ideas for the intended recipient; para. [0050]) through the interactive window (i.e. Fig. 1, the user interface 100; para. [0018]), the second instruction being used for instructing to display a first preset page (i.e. A link to the gift or gift idea may be included (either manually or automatically by the webserver) as a portion of the message to the invited users; para. [0050]) and requesting (i.e. a server 330 might transmit a requested code for an application program through Internet 328; para. [0067]), from a server (i.e. Fig. 3, Server 330), the plurality of pieces of theme data i.e. a user accesses an ecard website via a web browser and browses through a list of topics and cards; para. [0016]), the first preset page (i.e. the ecard website accessed by Jack provides links to a number of online stores that allow users to purchase online gift certificates; para. [0050]) being used for prompting the first account to set the target push data (i.e. Jack decides to purchase an online gift certificate for Jill, and includes as part of his message; para. [0050]);	 and receiving the plurality of pieces of theme data (i.e. the available ecard templates; para. [0045]) that is sent by the server requesting (i.e. a server 330 might transmit a requested code for an application program through Internet 328; para. [0067]) according to the second instruction (i.e. the gift or gift idea may be included (either manually or automatically by the webserver) as a portion of the message to the invited users; para. [0050]).  

causing displaying, on the first client, an interactive window used by the first account and the second account to perform a data exchange event (i.e. para. [0085], the user A may store the display picture locally, and share the display picture to a social networking platform via a social application, so that the user B can view the fetching password in the display picture that is shared by the user A in the social networking platform).

Claim 3:
Bui, Glass, and Chen teach the method according to claim 2.
Bui teaches (i.e. At step 210, an ecard selector accesses an ecard website and browses the available ecard templates until they find one they like; para. [0045]), from the plurality of pieces of theme data (i.e. the available ecard templates; para. [0045]), target theme data that is used when the target push data is pushed (i.e. the ecard selector selects the template ecard; para. [0046])
Glass further teaches comprising: 
displaying a plurality of preset identifiers (i.e. the application 104 may generate a detailed occasion screen (FIG. 16) showing a detailed view of the occasions for which the personalized webpage may be generated for in step 334; para. (162)) in one-to-one correspondence with the plurality of pieces of theme data on the first preset page (i.e. detailed occasion screen (FIG. 16) showing a detailed view of the occasions for which the personalized webpage may be generated; para. (162));	 receiving a third instruction (i.e. a particular occasion is received from the host; para. (162)) in a predetermined area of the first preset page (i.e. it is noted in Fig 16, that the occasions, “Birthday, Holiday, Thank you, Congratulations, Wedding, and Baby” are displayed in a detailed occasion screen (FIG. 16)), the third instruction being used for instructing to select a target preset identifier from the plurality of preset identifiers (i.e. The purchase interface allows the purchaser to select among several themes or occasions such as birthday, anniversary, wedding; para. (45)), the target preset identifier corresponding to the target theme data (i.e. if the application receives Christmas as an occasion selection, the webpage design screen may include selectable themes, such as a manger design theme, a wise men design theme, and a Christmas tree design theme that may be selected by the host; para. (152));	 and determining the target theme data according to the target preset identifier (i.e. Selection of a theme or occasion will influence or determine the options offered to the purchaser by the system during the transaction; para. (44))

Claim 8:
Bui, Glass, and Chen teach the method according to claim 1.
Glass teaches the method further comprises: 
after pushing the target push data (i.e. the personalized webpage; para. (188)) to a second client (i.e. Fig. 1A, participant 112), displaying a third theme page (i.e. a gifting screen (FIG. 30A)) corresponding to the second target theme page (i.e. the application 104 generates a recipient home page screen (FIG. 29) that allows the recipient to browse through the various features of the personalized webpage previously generated by the host ; para. (188)) and displaying the target push data (i.e. Fig. 29, user-supplied textual, audio, photographic, and/or video content that may include one or more gift cards; para. (192)) on the third theme page (i.e. a gifting screen (FIG. 30A)) when the second client (i.e. participant 112) receives a fourth instruction (i.e. when the recipient selects a gifting hypertext link from the recipient home page; para. (189)), the fourth instruction being used for instructing the second client to display the third theme page (i.e. The gifting screen includes monikers that may be expanded by the application 104 when selected by the recipient as shown in FIG. 30B).
  
Claim 9:
Bui, Glass, and Chen teach the method according to claim 1.
Bui teaches the method further comprises: 
before (i.e. it is noted in the user interface of Fig. 1A and flowchart in Fig. 2 that a user of selects a recipient before sending the ecard to the indented recipient) pushing the target push data (i.e. the ecard that they want to send; para. [0016]) to a second client (i.e. Fig. 1A, designing an ecard to send to a recipient from … a recipient box 116; para. [0018]), receiving a first setting instruction (i.e. Fig. 1A, The recipient box 116 is a user interface control that allows the ecard selector to input the intended recipient's email address or electronic contact information; para. [0025])) of the first account (i.e. a sender to log onto an ecard website; para. [0013]) through the first client (i.e. Fig. 3, computer system 300), the first setting instruction being used for instructing to set the target push data (i.e. input the intended recipient's email address or electronic contact information; para. [0025]);	 and obtaining the target push data (i.e. the ecard that they want to send; para. [0016]) according to the first setting instruction (i.e. The ecard is then sent to the intended recipient with the ecard selector's message; para. [0042]).  

Claim 11:
Claim 11 is the device claim having similar limitations to claim 1 and is rejected for similar reasons.

Claim 12:
Claim 12 is the device claim having similar limitations to claim 2 and is rejected for similar reasons.

Claim 13:
Claim 13 is the device claim having similar limitations to claim 3 and is rejected for similar reasons.

Claim 17:
Claim 17 is the device claim having similar limitations to claim 8 and is rejected for similar reasons.

Claim 18:

 
Claim 20:
Claim 20 is the non-transitory computer readable storage medium claim having similar limitations to claim 1 and is rejected for similar reasons.

Claims 4-7 & 14-16is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20070226305 “Bui”, further in view of U.S. Patent NO. 10430865 “Glass”, and further in view of U.S. Patent Publication Application NO. 20160234193 “Chen” as applied to claims 1 and 11 above, and further in view of Christian Zibreg on September 22, 2. (2019, August 02). How to use bubble and screen effects in Messages for iPhone and iPad. Retrieved September 14, 2020, from https://www.idownloadblog.com/2016/09/22/how-to-bubble-screen-effects-ios-10-messages/ (Year: 2016), as previously cited in Non-final rejection filed 10/02/2020.
Claim 4:
Bui, Glass, and Chen teach the method according to claim 2.
Bui further teaches the method further comprises: 
after receiving a second instruction (i.e. an ecard selector accesses an ecard website; para. [0044]) through the interactive window (i.e. the user interface 100) and before selecting, from the plurality of pieces of theme data (i.e. “browses through a list of topics and cards until they find the ecard that they want to send; para. [0016]”, when a user is brewing through lists of ecard topics and before they have selected a desired ecard), target theme data that is used when the target push data is pushed (i.e. the ecard that they want to send; para. [0016]).
Bui does not explicitly teach causing displaying the first preset page as a page with a default theme.  
However, Zibreg also teaches 
after receiving a second instruction through the interactive window (i.e. tap and hold the blue Send button to bring up a “send with effect” overlay) and before selecting, from the plurality of pieces of theme data (i.e. it is noted that the following bubble effects are available, “Slam, Loud, Gentle, and Invisible Ink”), target theme data that is used when the target push data is pushed (i.e. Messages on the recipient’s end animates the chat bubble appropriately).
Zibreg further teaches
causing displaying the first preset page as a page with a default theme (i.e. it is noted in 2) of “How to use bubble effects in Messages for IOS”, a message to recipient Tim appears with the first default bubble effect of Slam).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add causing displaying the first preset page as a page with a default theme, to Bui-Glass-Chen’s Ecard capabilities with causing displaying the first preset page as a page with a default themes taught by Zibreg. One would have been motivated to combine Zibreg with Bui-Glass-Chen and would have had a reasonable expectation of success in order to deliver a user’s chats or communications in an impactful way (Zibreg).

Claim 5:
Bui, Glass, Chen, and Zibreg teach the method according to claim 4.
Zibreg further teaches the method further comprises: after selecting (i.e. it is noted that when a user switches to the subsequent effect “Loud” a preview is displayed), from the plurality of pieces of theme data (i.e. it is noted that the following bubble effects are available, “Slam, Loud, Gentle, and Invisible Ink”), target theme data that is used when the target push data is pushed (i.e. Messages on the recipient’s end animates the chat bubble appropriately), replacing the page with the default theme with a second preset page according to the target theme data (i.e. it is noted under “How to use bubble effects in Messages for iOS”, that after a user taps the “Loud” effect, the message is previewed with the “Loud” effect instead of the “Slam” effect), the second preset page matching the target theme data (i.e. Loud—enlarges and shakes the bubble, then shrinks it).  

Claim 6:
Bui, Glass, and Chen teach the method according to claim 1.
Bui further teaches wherein the pushing the target push data to a second client comprises at least one of 
instructing the second client (i.e. Fig. 2, at step, 270, the ecard selector submits the completed ecard to the ecard web server, which in turn sends an ecard message to the intended recipient; para. [0057])to display the second target theme page (i.e. Fig. 1D, ecard 180)  having a correspondence with the first target i.e. the completed ecard … an ecard message to the intended recipient; para. [0057]) when the target push data is pushed to the second client (i.e. FIG. 1D shows an example ecard message 170 received by the intended recipient. It shows the ecard 180; para. [0043]), the first target theme page comprising a first color (i.e. the text box 112 also allows the ecard selector to customize fonts, colors; para. [0021]), the second target theme page (i.e. the completed ecard ….an ecard message to the intended recipient; para. [0057]) comprising a second color (i.e. it is noted that the “completed ecard” has can have a customized colors selected by a user in textbox 112; para. [0021])), and the first target color (i.e. it is noted a user can input colors through text box 112; para. [021]) corresponding to the second target color (i.e. it is noted in Fig. 2, that the colors input by a user in step 220, where a user inputs colors through textbox 112 of Fig. 1, are the colors that will be sent to an intended recipient in 270).
Neither Bui nor Glass explicitly teach wherein the pushing the target push data to a second client comprises at least one of:
 instructing the second client to display the second target theme page having a correspondence with the first target theme page when the target push data is pushed to the second client, the first target theme page comprising a first texture, the second target theme page comprising a second texture, and the first texture corresponding to the second texture;	 and instructing the second client to display the second target theme page having a correspondence with the first target theme page when the target push data is pushed to the second client, the first target theme page comprising a first animation element, 
However, Zibreg teaches wherein the pushing the target push data to a second client comprises at least one of: instructing the second client (i.e. the phone of the recipient, “Tim”) to display the second target theme (i.e. a message with Screen effects “Celebration”) page having a correspondence with the first target theme page (i.e. it is noted a user may, “swipe left or right to preview the built-in screen effects” on the users device) when the target push data is pushed to the second client (i.e. when a user sends a message with screen effects to a recipient), the first target theme page comprising a first texture (i.e. it is noted that a user may preview a “Celebration”, which is a texture that shows, “sparkler-like display raining down”), the second target theme page comprising a second texture (i.e. it is noted that the received message will be displayed with a “Celebration” texture), and the first texture corresponding to the second texture (i.e. it is noted that the recipient, “Tim”, will be sent the screen effect texture selected by the user);	 and instructing the second client (i.e. the phone of the recipient, “Tim”) to display the second target theme page (i.e. a message with the bubble effect “Slam”) having a correspondence with the first target theme page (i.e. the preview of the “Slam” effect shown on the users device) when the target push data is pushed to the second client (i.e. it is noted that the message and effect are sent to the recipient when the user taps the “Send” button), the first target theme page comprising a first animation element (i.e. the preview of the “Slam” animation effect shown on the users device), the second target theme page comprising a second animation element (i.e. it is noted that “messages on the recipient’s end animates the chat bubble appropriately”), and the first animation element corresponding to the second animation element (i.e. it is noted that a “Slam” effect is shown to be sent to recipient “Charlotte”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add pushing the target push data to a second client comprises, to Bui-Glass-Chen’s Ecard capabilities with pushing the target push data to a second client comprises as taught by Zibreg. One would have been motivated to combine Zibreg with Bui-Glass-Chen and would have had a reasonable expectation of success in order to deliver a user’s chats or communications in an impactful way (Zibreg).

Claim 7:
Bui, Glass, and Chen teach the method according to claim 1. 
Neither Bui nor Glass explicitly teach 
wherein the selecting, from the plurality of pieces of theme data, target theme data that is used when the target push data is pushed comprises: determining the target theme data corresponding to a preset date in the plurality of pieces of theme data when a current date is the preset date; and/or determining the target theme data corresponding to a preset condition in the plurality of pieces of theme data when the second account meets the preset condition.  
However, Zibreg teaches 
(i.e. it is noted that various themed screen effects such as “Fireworks”, “Shooting star”, and “Celebration” are available for selection), target theme data that is used when the target push data is pushed comprises: 
determining the target theme data corresponding to a preset date in the plurality of pieces of theme data when a current date is the preset date; and/or determining the target theme data (i.e. screen effects) corresponding to a preset condition (i.e. “the following screen effects are automatically applied for specific text strings”)  in the plurality of pieces of theme data (i.e. available fullscreen effects) when the second account meets the preset condition (i.e. “Messages automatically plays appropriate screen effects for texts like ‘Happy Birthday’ … fireworks for ‘Happy New Year’”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining the target theme data, to Bui-Glass-Chen’s Ecard capabilities with determining the target theme data as taught by Zibreg. One would have been motivated to combine Zibreg with Bui-Glass-Chen and would have had a reasonable expectation of success in order to deliver a user’s chats or communications in an impactful way (Zibreg).

Claim 14:
Claim 14 is the device claim of claim 4 and is rejected for similar reasons.

Claim 15:


Claim 16:
Claim 16 is the device claim of claim 7 and is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication NO. 20160350782: Fig. 4 teaches a first social network user creating a red envelope advertisement to send to other social network users.
U.S. Patent Application Publication NO. 20160335684: Fig. 9 teaches a method for a first user inputting a virtual goods package and displaying a link to a message to a second user with the total amount of said virtual goods sent by a first user. 
U.S. Patent Application Publication NO. 20160234302: Fig. 5B-C teaches a first user with an interface and instant messaging method for sending a red envelope with payment to a second user and displaying the red envelope template on a second receiving user’s device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171